This case was before this Court on the appeal of plaintiffs at February Term, 1894, when the Court decided that "There should have been judgment for plaintiffs for the sum demanded in the complaint, this being much less than the purchase-money paid by Carter to Spencer." 114 N.C. 187. This opinion was certified to the court below, and at Fall Term, 1894, the plaintiffs moved for judgment upon the opinion so certified. The court granted this motion and gave the plaintiffs judgment for "$750 with interest thereon at 8 per cent per annum from 12 November, 1888, and the further sum of $8.57 as demanded in the complaint." The plaintiffs being dissatisfied with this judgment appealed again to this Court, and contend that plaintiffs are entitled to judgment for $2,500, with interest thereon from 25 April, 1882. So there is nothing for the Court to decide upon this appeal except as to the amount of the judgment, and this is to be determined by ascertaining "the amount demanded in the complaint."
Upon an examination of plaintiffs' complaint, paragraph 4, we find the following allegation: "Plaintiffs therein (referring to the action ofBorden v. Carter) elected to take the unimproved value of the land, which was ascertained by the jury to be $1,500, which sum   (46) was declared to be a lien upon the said tract of 100 acres, of which the tract conveyed by Spencer to Carter formed one-half." "That, by reason of the breach of warranty and the eviction of defendants under a paramount title, the plaintiffs in this action are entitled to recover of the defendant S. A. Long, administrator of Caleb Spencer, one-half the amount paid by them under said judgment, in said suit brought by Henry V. Borden and others, to wit, the sum of $750 with interest thereon at 8 per cent from 12 November, 1888, and the sum of ________ dollars, one-half of the cost of said action."
This statement of plaintiffs' complaint seems to fix the amount to which plaintiffs were entitled to judgment, under the decision of this Court at February Term, 1894, so clearly and with so much certainty that we cannot conceive how there can be any misunderstanding about the matter. We therefore hold that the judgment of the court below, appealed from, gave plaintiffs all they are entitled to have. There is
No error. *Page 32 
(47)